                                                    Case 2:20-cv-00606-RFB-BNW Document 29 Filed 07/02/20 Page 1 of 3



                                                1   ERIC W. SWANIS, ESQ.
                                                    Nevada Bar No. 6840
                                                2
                                                    GREENBERG TRAURIG, LLP
                                                3   10845 Griffith Peak Drive, Suite 600
                                                    Las Vegas, Nevada 89135
                                                4   Telephone: (702) 792-3773
                                                5   Facsimile: (702) 792-9002
                                                    Email: swanise@gtlaw.com
                                                6   Counsel for Defendants
                                                7

                                                8                       IN THE UNITED STATES DISTRICT COURT

                                                9                             FOR THE DISTRICT OF NEVADA

                                               10   BEVERLY HARDY and ROBERT DAVID
                                                    HARDY,                                              CASE NO. 2:20-CV-00606-RFB-BNW
                                               11

                                               12                               Plaintiffs,
GREENBERG TRAURIG, LLP




                                               13          v.
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14   C. R. BARD, INC.; BARD PERIPHERAL
                           Suite 600




                                                    VASCULAR, INCORPORATED,
                                               15

                                               16                                Defendants.

                                               17

                                               18               STIPULATION AND [PROPOSED] ORDER TO STAY CASE
                                               19          The Parties, Plaintiffs BEVERLY HARDY and ROBERT DAVID HARDY and
                                               20   Defendants, C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (“Bard”), by and through their
                                               21   undersigned counsel, hereby stipulate that all activity in this case be stayed through and
                                               22   including August 17, 2020, pursuant to Fed. R. Civ. P. 15(a)(2), for the following reasons.
                                               23          Plaintiffs’ counsel represents approximately twenty (20) plaintiffs with cases
                                               24   proceeding in this and other courts across the country asserting similar claims against
                                               25   Defendants for injuries they contend arise out of their use of Defendants’ IVC filters.
                                               26   ///
                                               27   ///
                                               28   ///

                                                                                                  1
                                                    Case 2:20-cv-00606-RFB-BNW Document 29 Filed 07/02/20 Page 2 of 3



                                                1          Counsel for Plaintiffs and Defendants are engaged in discussions in an attempt to
                                                2   achieve a global settlement of the cases and claims of the plaintiffs represented by Plaintiffs’
                                                3   counsel. Based on all the facts and circumstances, Plaintiffs’ counsel believes that there is a
                                                4   good likelihood that the global settlement talks with Defendants will be successful.
                                                5          As part of the agreement to engage in global settlement discussions, counsel for
                                                6   Plaintiffs and Defendants have agreed that all activity in all of the Plaintiffs’ counsel’s IVC
                                                7   filter cases should “stand-down” for sixty (60) days so that the Parties may focus their
                                                8   attention on their settlement efforts.
                                                9          Additionally, the ongoing national emergency surrounding the Covid-19 pandemic has
                                               10   heightened the need for all Parties to conserve their resources as much as possible;
                                               11          IT IS STIPULATED AND AGREED BY THE PARTIES that all activity in this case
                                               12   shall be stayed through and including August 17, 2020.
GREENBERG TRAURIG, LLP




                                               13          Respectfully submitted this 22nd day of June 2020.
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14
                           Suite 600




                                                     GOLDMAN SCARLATO & PENNY, PC                       GREENBERG TRAURIG, LLP
                                               15
                                                     By: /s/ Melissa Fry Hague                          By: /s/ Eric W. Swanis
                                               16        MELISSA FRY HAGUE, ESQ.                            ERIC W. SWANIS, ESQ.
                                               17        hague@lawgsp.com                                   Nevada Bar No. 6840
                                                         8 Tower Bridge, Suite 1025                         swanise@gtlaw.com
                                               18        161 Washington St.                                 10845 Griffith Peak Drive, Suite 600
                                                         Conshohocken, Pennsylvania 19428                   Las Vegas, Nevada 89135
                                               19
                                                         Telephone: (484)342-0700                           Telephone: (702)792-3773
                                               20        Counsel for Plaintiffs                             Counsel for Defendants

                                               21

                                               22                                                      IT IS SO ORDERED.
                                               23                                                      Dated this ____
                                                                                                                  2nd of ___________,
                                                                                                                           July       2020.
                                               24
                                                                                                       ________________________________
                                               25                                                       ___________________________________
                                                                                                       RICHARD   F. BOULWARE, II
                                               26                                                       BRENDASTATES
                                                                                                       UNITED    WEKSLERDISTRICT JUDGE
                                                                                                       United States Magistrate Judge
                                               27                                                      DATED this

                                               28


                                                                                                   2
                                                    Case 2:20-cv-00606-RFB-BNW Document 29 Filed 07/02/20 Page 3 of 3



                                                1                                 CERTIFICATE OF SERVICE
                                                2          I hereby certify that on June 22, 2020, I caused the foregoing document to be
                                                3   electronically filed with the Clerk of the Court using the CM/ECF system, which will send
                                                4   notification of such filing to the CM/ECF participants registered to receive such service.
                                                5

                                                6
                                                                                                           /s/ Evelyn Escobar-Gaddi
                                                7
                                                                                                  An employee of GREENBERG TRAURIG, LLP
                                                8

                                                9
                                               10

                                               11

                                               12
GREENBERG TRAURIG, LLP




                                               13
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14
                           Suite 600




                                               15

                                               16

                                               17

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28


                                                                                                  3
